 

FS Energy & Power Fund 8-K [fsep-8k_090619.htm]

Exhibit 10.1

 



EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT (this "Amendment") dated as of September 6,
2019, by and among GLAWDYNE FUNDING, LLC, as borrower (the "Borrower"); GOLDMAN
SACHS BANK USA ("GS Bank"), as sole lead arranger (the "Arranger"), as sole
lender (the "Lender") and as administrative agent (the "Administrative Agent");
FS ENERGY AND POWER FUND, as equity holder and investment manager (the
"Investment Manager"); VIRTUS GROUP, LP, as collateral administrator (the
"Collateral Administrator"); and CITIBANK, N.A., as collateral agent (the
"Collateral Agent").

 

The Borrower, the Arranger, the Lenders, the Administrative Agent, the
Collateral Administrator and the Collateral Agent are parties to the Credit
Agreement dated as of April 19, 2017 (as further amended, restated, supplemented
or otherwise modified from time to time, the "Credit Agreement").

 

The parties hereto wish now to amend the Credit Agreement in certain respects.

Accordingly, the parties hereto hereby agree as follows:

 

Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein. This
Amendment shall constitute a Transaction Document for all purposes of the Credit
Agreement and the other Transaction Documents.

 

Section 2. Credit Agreement Amendments. Subject to the satisfaction of the
conditions precedent specified in Section 3 below and Section 11.5 of the Credit
Agreement, but effective as of the date hereof, the Credit Agreement is hereby
amended by restating the definition of "Maturity Date" to read in its entirety
as follows:

 

""Maturity Date" means, the earlier of (a) October 15, 2019 and (b) the date on
which all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise."

 

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent that (a) the representations and
warranties set forth in Section 4 of the Credit Agreement, and in each of the
other Transaction Documents, are true and complete on the date hereof as if made
on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty shall be true and correct as of such specific date), and as if each
reference in said Section 4 to "this Agreement" included reference to this
Amendment (it being agreed that it shall be deemed to be an Event of Default
under the Credit Agreement if any of the foregoing representations and
warranties shall prove to have been incorrect in any material respect when made)
and (b) no Default or Event of Default has occurred and is continuing.

 

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon the Administrative Agent's
receipt of counterparts of this Amendment executed by the parties hereto.

 

Section 5. Confirmation of Collateral Documents. The Borrower (a) confirms its
obligations under the Collateral Documents, (b) confirms that its obligations
under the Credit Agreement as amended hereby are entitled to the benefits of the
pledges and guarantees, as applicable, set forth in the Collateral Documents,
(c) confirms that its obligations under the Credit Agreement as amended hereby
constitute "Secured Obligations" (as defined in the Collateral Documents) and
(d) agrees that the Credit Agreement as amended hereby is the Credit Agreement
under and for all purposes of the Collateral Documents. Each party, by its
execution of this Amendment, hereby confirms that the Secured Obligations shall
remain in full force and effect, and such Secured Obligations shall continue to
be entitled to the benefits of the grant set forth in the Collateral Documents.

 

 

 

Section 6. Limited Amendment. The amendments set forth in Section 2 hereof shall
be effective only in the specific instances described herein and nothing herein
shall be deemed to limit or bar any rights or remedies of any Lender, the
Administrative Agent or any other Secured Party or to constitute an amendment or
waiver of any other term, provision or condition of any of the Transaction
Documents in any other instance than as expressly set forth herein or prejudice
any right or remedy that any Lender, the Administrative Agent or any other
Secured Party may now have or may in the future have under any of the
Transaction Documents. For the avoidance of doubt and without limiting the
generality of the foregoing, the parties agree that no other change, amendment
or consent with respect to the terms and provisions of any of the Transaction
Documents (including without limitation the Appendices, Exhibits and Schedules
thereto) is intended or contemplated hereby (which terms and provisions remain
unchanged and in full force and effect).

 

Section 7. Miscellaneous. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
amendatory instrument and any of the parties hereto may execute this Amendment
by signing any such counterpart. Delivery of a counterpart by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Amendment and any right, remedy, obligation, claim, controversy,
dispute or cause of action (whether in contract, tort or otherwise) based upon,
arising out of or relating to this Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to conflicts
of law principles that would lead to the application of laws other than the law
of the State of New York. GS Bank, as Administrative Agent and the sole Lender,
hereby directs the Collateral Agent and the Collateral Administrator to execute
and deliver this Amendment.

 

[Signature pages follow.]

 





 



 -2- 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

  GLADWYNE FUNDING LLC, as Borrower           By: /s/ Edward T. Gallivan, Jr.  
Name: Edward T. Gallivan, Jr.   Title: Chief Financial Officer



 



 



 

 

 





  GOLDMAN SACHS BANK USA, as Administrative Agent           By: /s/ Joseph
McNeila   Name: Joseph McNeila   Title: Managing Director

 



 

  GOLDMAN SACHS BANK USA, as Lender           By: /s/ Joseph McNeila   Name:
Joseph McNeila   Title: Managing Director



 



 

 

 





  FS Energy and Power Fund, as Equity Holder and Investment Manager          
By: /s/ Edward T. Gallivan, Jr.   Name: Edward T. Gallivan, Jr.   Title: Chief
Financial Officer

 



 

 

 





  VIRTUS GROUP, LP, as the Collateral Administrator           By: /s/ Joseph U.
Elston   Name: Joseph U. Elston   Title: Partner

 



 



 

 



 



  CITIBANK, N.A., as the Collateral Agent           By: /s/ Thomas Varcados    
Name: Thomas Varcados     Title: Senior Trust Officer

 



 

 



 